ON MOTION FOR REHEARING

VAN NORTWICK, J.
We withdraw our previous opinion in this cause issued May 4, 2004, and substitute the following therefor.
On June 18, 2003, this court relinquished jurisdiction in this appeal to allow the trial court to consider appellant’s motion to correct his sentence. The record filed in an appeal designated by this court as case number 1D04-218, which was dismissed after the state’s notice of appeal was designated a cross-appeal in the instant case, reflects that the trial court did consider the merits of appellant’s motion and granted relief as requested by this motion. Having been shown no meritorious basis to reverse the order of December 4th, 2003, which removed the Prison Releasee Reof-fender designation as to count I, we affirm.
AFFIRMED.
KAHN and BROWNING, JJ., concur.